                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
1
                                                                   Nov 20, 2018
2
                                                                       SEAN F. MCAVOY, CLERK


3

4                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
5

6    UNITED STATES OF AMERICA,                     No.   4:18-CR-6008-EFS-5

7                               Plaintiff,
                                                   ORDER MODIFYING CONDITIONS
8                 v.                               OF RELEASE

9    MARISELA MENDOZA,
                                Defendant.
10

11
           Before the Court, without oral argument, is Defendant Marisela Mendoza’s
12
     Unopposed Motion to Modify Pretrial Release Conditions, ECF No. 199. As part of
13
     her current pretrial conditions, Special Condition #9 requires Defendant to be
14
     “restricted to her residence at all times except for: attorney visits; court appearances;
15
     case-related matters; court-ordered obligations; or other activities as pre-approved
16
     by the pretrial services office or supervising officer, including but not limited to
17
     employment, religious services, medical necessities, substance abuse testing, or
18
     mental health treatment.” ECF No. 174. Defendant has filed an unopposed motion
19
     to modify this condition to impose a curfew between the hours of 11:00 p.m. and 6:00
20
     a.m. only. See ECF No. 199. The Court finds good cause to grant the motion and
21
     modifies Defendant’s pretrial condition.
22
           /



                                                                           Order— Page 1 of 2
1             IT IS HEREBY ORDERED:

2             1.       Defendant’s Unopposed Motion to Modify Pretrial Release Conditions,

3                      ECF No. 199, is GRANTED.

4             2.       Special Condition 9 of Defendant’s pretrial release conditions SHALL

5                      BE MODIFIED to read: “Defendant shall be restricted to her residence

6                      between the hours of 11:00 p.m. and 6:00 a.m., except for verifiable

7                      medical emergencies.”

8             IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

9    provide a copy to counsel for Defendant.

10            DATED this 20th day of November 2018.

11
                                              s/Edward F. Shea
12                                             EDWARD F. SHEA
                                       Senior United States District Judge
13

14

15

16

17

18

19

20

21

22



     C:\Users\LISA_H~1\AppData\Local\Temp\notes952E43\18-CR-6008-5;Mendoza.Grant Modification.LC01.docx
                                                                                                  Order— Page 2 of 2
